                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ALEXANDER MHLANGA,                               )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 3:18-cv-00036
                                                  )
 JENNIFER HICKS,                                  )
                                                  )
        Defendant.                                )


                                             ORDER

       For the reasons stated in the accompanying memorandum opinion, Plaintiffs’ Objections

(Doc. No. 72) are OVERRULED and the Report and Recommendation (Doc. No. 71) is

APPROVED AND ADOPTED. Defendant’s Motion for Summary Judgment (Doc. No. 37) is

GRANTED. This case is dismissed.

       This is a final order. The Clerk shall issue judgment under the Federal Rules of Civil

Procedure and close the file. The trial scheduled for July 30, 2019 is canceled.

       IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE
